DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1, 3, 5-8, and 12-18 is/are pending.  Claim(s) 15 and 17-18 is/are withdrawn.  Claim(s) 2, 4, and 9-11 is/are canceled.
Election/Restrictions
Applicant's election with traverse of Species 1 and 3 in the reply filed on 12/17/2019 is acknowledged.  The traversal is on the ground(s) that (1) that the Applicant's amendments to the claims prevent the prior art cited for the restriction requirement from being applicable to the claims and (2) Applicant also argues that puncturing element #32 would not change the pressure inside lens #12.  This is not found persuasive because (1) Horn teaches the amended claim limitations as discussed below in the prior art rejection section and (2) the pressure in the lens is able to be changed as once punctured, the fluid is able to be moved from the lens to the haptics and vice versa.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2 and 4, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/2019.
It appears that the Applicant has indicated all claims having adjustable cushions as withdrawn.  The Examiner notes adjustable cushions and bubbles in the circumference of the lens are disclosed together (e.g. Applicant's Original Specification, page 7, line 23 to page 8, line 2).  As currently claimed, claims 1, 3, 5-6, and 12 do not require withdrawn Species 2 or 4.  Claim 17 is withdrawn as directed to non-elected Species 4, though not indicated as withdrawn by the Applicant.  Claim 18 requires multiple fluids, while claim 14 having the elected Species requires one fluid because the disclosed combination of cushions and the bubble mechanism require the fluid to move .
         
Response to Arguments
Applicant’s arguments, filed 7/2/2019 and 12/17/2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 1-5, 7, and 11-13 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments, filed 7/2/2019 and 12/17/2020, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 5-6 and 8-13 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments filed 7/2/2019 have been fully considered but they are not persuasive. 
Applicant argues Horn does not teach the amended language.  Horn teaches the amended claim language as discussed below in the prior art rejection section. 
With respect to element #34, in Figure 2, it appears the wall between the lens and haptic is #34.  The prior art rejection has been clarified to indicate it is the wall that is cited as noted in the previous prior art rejection.  
Applicant’s arguments with respect to claim 18 are moot as this claim is withdrawn.  

Product By Process
The Examiner recognizes claims 1 and 12-13 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
As a product claim, Examiner has determined claims 1 and 12-13 requires the apparatus to comprise the following structural elements: a flexible lens, flexible haptics, flexible cushions, one of these elements made of a UV sensitive material, and at least one of these elements is rigid.  
In the prior art rejection in this Office action, Examiner considers claims 1 and 12-13 to be met when a reference teaches these structural limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites “a liquid”.  It is unclear if this is the same or a different liquid than “a liquid” introduced earlier in claim 1.  For purposes of examination the Examiner notes this limitation is being interpreted as “the liquid” or “a second liquid”.
Claims 7, 13, and 16 each recites the limitation "The apparatus".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner considers this language to be “The adjustable-optical-power intraocular lens”, which is consistent with Applicant’s amendments.
Claim(s) 5-6 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 12-14, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Horn, et al (Horn) (US 4,888,012).
Regarding Claim 1, Horn teaches an apparatus comprising: 
an adjustable-optical-power intraocular lens (e.g. Figures 1-4) comprising;
at least one flexible lens that comprises a liquid (e.g. Figure 3, each of #s 16, 18, 22);
flexible haptics which are attached to said at least one flexible lens (e.g. Figures 1, 3; element #50);
a plurality of bubbles (e.g. Figure 2, the interface between #22 and the interior of #50 is the wall of the flexible lens and the bubbles are the fluid against the curved wall at the interface) comprising a semi-rigid material (as broadly claimed, the material is considered semi-rigid) disposed around the circumference of the liquid lens (e.g. Figure 2, the bubbles are located at a position along a circumference of the lens); and 
a flexible wall disposed between the bubbles and the lens that comprises the liquid (discussed supra in the preceding clause), 
wherein the bubbles are configured to be punctured, such as to adjust the pressure of the liquid of the flexible lens (e.g. Figure 2, when #34 is punctured, the pressure is adjustable).

Regarding Claim 3, there are cushions attached to the haptics that are filled with liquid (e.g. column 4, lines 7-15). 
Regarding Claim 5, there are pipes which communicate between the liquid in the cushions and the lens (e.g. Figure 3, #s 50; as broadly claimed the pipes are between the cushions and lens and communicate pressure between the chambers). 
Regarding Claim 6, the pipes are made of a UV sensitive material (e.g. column 4, lines 7-15). 
Regarding Claim 8, there are two flexible lenses and the liquid lens fills the space between both flexible lenses (e.g. Figure 3, #s 16, 18). 
Claim 12, the lens or haptics are turned into rigid by UV radiation (this is a product-by-process limitation as discussed supra). 

Regarding Claim 14, Horn teaches an adjustable-optical-power intraocular lens (discussed supra for claim 1) comprising:
at least one flexible lens having an outer flexible wall defining an inner space that contains a liquid (discussed supra for claim 1), and 
a plurality of bubbles formed in said flexible wall and formed of a semi-rigid material that can be punctured, so as to adjust pressure of the liquid of the flexible lens (discussed supra for claim 1); 
wherein at least some of the bubbles are initially inflated to have a higher liquid pressure than that of the flexible lens, such that the bubbles bulge into the flexible wall of the liquid lens (e.g. Figure 2, bubble near label #34), and the bubbles are configured such that puncturing the bubbles reduces the pressure of the liquid of the flexible lens (the bubbles are oriented toward the center and therefore oriented such that this claimed function is met).
Regarding Claim 7, the lens has zero optical power at rest (e.g. column 6, lines 15-31; the gel within #16, 18 controls the power, therefore #16, 18 must be zero optical power). 
Regarding Claim 13, there are flexible haptics attached to the flexible lens (discussed supra for claim 1) and the haptics are configured to be turned rigid by UV radiation (e.g. column 4, line 59 to column 5, line 6 and e.g. column 4, line 59 to column 5, line 6).
Claim 16, the bubbles are configured to be punctured using a YAG laser (the bubbles are able to be punctured using a YAG laser). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        5/4/2021